DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 3, 12, 13 and 20: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a system having  the first opening being configured to receive a first pin extending outward from a first side of the storage drive carrier at the same time that the second opening receives a second pin extending outward from an opposite second side of the storage drive carrier; and where the keeper is configured to engage a latch having a profile defined by a ramp and a step supported on a flexible arm extending from the storage drive carrier with the keeper engaging the step of the latch at the same time that the first and second pins are received by the respective first and second openings and with the flexible arm biasing the latch to maintain the step of the latch engaged by the keeper to mechanically secure the storage drive carrier to the chassis. None of the reference art of record discloses or renders obvious such a combination.
 the storage drive carrier further comprises first and second latches and has opposing proximal and distal ends, each of the first and second sides of the storage drive carrier extending from the proximal end of the storage drive carrier to the distal end of the storage drive carrier; where the storage drive carrier further comprises first and second arms extending from the storage drive carrier adjacent 3the proximal end of the storage drive carrier, a distal end of the first arm supporting the first latch and a distal end of the second arm supporting the second latch; where the first pin and the second pin extend outward from the respective first and second sides of the storage drive carrier adjacent the distal end of the storage drive carrier; and where the chassis comprises a first keeper engaging the first latch and a second keeper engaging the second latch with the first and second pins of the storage drive carrier received by the respective first and second openings of the chassis to mechanically secure the storage drive carrier to the chassis. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a method, comprising: 5positioning a storage drive carrier between first and second retainers of a chassis including pivoting the storage drive carrier about the pivot axis to engage a latch, including a profile defined by a ramp and a step supported on a flexible arm extending from the storage drive carrier with a keeper of the chassis by flexing the flexible arm between a first position in which the 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a method, comprising: positioning a storage drive carrier between first and second retainers of a chassis, pivoting the storage drive carrier about the pivot axis to engage a latch extending from the storage drive carrier in a direction perpendicular to the pivot axis with a keeper of the chassis at the same time that the first and second pins are received by the respective first and second openings to mechanically secure the storage drive carrier to the chassis; where the storage drive carrier comprises first and second latches and has opposing proximal and distal ends, each of the first and second sides of the storage drive carrier extending from the proximal end of the storage drive carrier to the distal end of the storage drive carrier; where the storage drive carrier further comprises first and second arms extending from the storage drive carrier adjacent the proximal end of the storage drive carrier, a distal end of the first arm supporting the first latch and a distal end of the second arm supporting the second latch; where the first pin and the second pin extend outward from the respective first and second sides of the storage drive carrier adjacent the distal end of the storage drive carrier; and where the method further comprises engaging the first 
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a storage drive carrier comprising at least one latch having a profile defined by a ramp and a step supported on a flexible arm extending from the storage drive carrier; where the step of the latch is configured to be engaged by a keeper of a chassis to secure the storage drive carrier to the chassis at the same time that the first and second pins are received by respective first and second openings of the chassis, with the flexible arm being flexible between a first position in which the step of the latch is not engaged by the keeper and a second position in which the step of the latch is engaged by the keeper, and with the flexible arm biasing the latch toward the second position to maintain the step engaged by the keeper to mechanically secure the storage drive carrier to the chassis. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2 and 10-11, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 4-9, these claims are allowed based on their dependence on the allowable independent claim 3 discussed above.

Regarding claim 19, this claim is allowed based on their dependence on the allowable independent claim 12 discussed above.
Regarding claims 14-18, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800